§§ dsi

 ~# ~“~'»»‘»~.=r ~\1 w

 

gm t}§e C:]c)tt'*té of c¢gijz».,h.enfs. of @Q*t§§énin ore Tilllr$day éz§e 29th

£ey cf oe273 Va. 335, 342, 64l S.E.Zd 486, 490 (2007). "The writ shall lie to the court that entered the
conviction. . . ." Code § l9.2-327.l0.

l`o obtain a vvrit of actual innocence, a petitioner must allege, inter olioi, that the
newly-discovered evidence

(l) "was previously unknown or unavailable to the petitioner or his trial
attorney of record at the time the conviction became final in the circuit
court;" Code § l9,2-327.l l(A)(iv);

(2) "is such as could not, by the exercise of diligence, have been
discovered or obtained before the expiration of 21 days following entry of
the final order of conviction by the court;," Code § 19.2~327.1 l(A)(vi);

(3) "is material and when considered with all of the other evidence in the
current record, will prove that no rational trier of fact could have found

proof of guilt beyond a reasonable doubt;"’ Code § l9.2-327.l l(A)(vii);
and

_;_

{4) "is not merely cumulative, corroborative or collateral." Code
§ l9.2-327.l l(A)(viii).

C@itcher, 273 Va, at 343-44, 64l S.E.Zd at 49l.

Conley’s petition for a writ of actual innocence presents this Court with a very unique set of facts
that distinguishes it from other cases that have come before this Court. As stated above, Conley was
convicted of Dlll second in general district court on April 26, 2004 An appeal from that conviction was
not timely perfected Conley was subsequently awarded a writ of habeas corpus ordering that he be
permitted to pursue an appeal from his general district court conviction to the circuit court.

Here, petitioner argues that he is actually innocent of his conviction for third offense DUI
because his conviction for second offense DUl was ultimately dismissed before going to trial in circuit
court The Attorney General argues that we should consider the distinction between legal innocence and
factual innocence, asserting that a prior conviction remains available as a predicate offense until the
petitioner has been shown to be factually innocent of the prior offense "l`he Attorney General"`s
argument fails for at least two reasons First, "because the appeal of a conviction from the general
district court to circuit court results in a trial de novo, perfecting the appeal in the district court renders
the judgment a nullity." Corbin v. Commonwealth, 44 Va. App. l96, 208, 604 S.E.Zd lll, ll7 (2004)
("An appeal de novo from a general district court to a circuit court a:nnuls the fortner judgment as
completely as if no trial had ever occurred."). "[T]he judgment appealed from is completely annulled,
and is not thereafter available for any purpose." Preston v. Commonwealth, 14 Va. App. 73 l , 7 33, 4l9
S.E. 2d 238, 299 (1992). ”l`herefore, the conviction for second offense DUl could not, as a matter of law,
serve as a predicate offense Second, on an appeal from general district court to circuit court, once the
conviction is armulled, the defendant is presumed innocent.

lt is in this light that we consider whether the newly-discovered evidence that Conley cannot be
convicted of DUl second for the offense that previously led to his April 26, 2004 general district court

conviction "when considered with all of the other evidence in the current record, will prove that no

-3_

rational trier of fact could have found proof of guilt beyond a reasonable doubt{.l"} Code

§ l9.2-327.l ltA)(vii). 'l`he Attorney General asserts that it is the record at the time of Conley’s
conviction that ought to be considered, but the Code clearly contemplates that we consider "all of the
other evidence in the current record" when determining whether "no rational trier of fact could have
found proof of guilt beyond a reasonable doubt{.]" l;d. (emphasis added). Thus, the concern for this
Court when evaluating a petition for a writ of actual innocence is the evidence before us today and not
only what was known on the day that Conley was convicted of third offense DUl.z

"Code § l8.2-27O sets forth the penalties for a defendant convicted of driving while intoxicated

or under the influence in violation of Code § 18.2~266.” l\/lcBride v. Commonwealth, 24 Va. App. 30,
33, 480 S.E,Zd `1`.26, l27 (1997). A person convicted of D`Ul for the first or second time is guilty of a
Class l misdemeanor. Code § l8.2~27f)(A), Code § 18.2-270(€) provides that "[ajny person convicted
of three or more offenses of § 182-266 committed within a lO-year period shall upon conviction of the
third offense he guilty of a Class 6 felony , . . ." (emphases added). The prior convictions must be

alleged and proven for the increased penalty to be appropriate

l "l` he dissent contends that through the exercise of diligence Conley or his attorney could have
learned that the appeal of the DUl second had not been properly perfected before Conley was convicted
of DUl third 'fhis assertion focuses on the wrong "fact" as it is the fact that Conley can never be
convicted of DUl second for the offense that resulted in the April 26, 2004 general district court

conviction that is the newly-discovered evidence, not the fact that the appeal was not properly perfected

Additionally, the dissent focuses on whether Conley exercised due diligence by not informing
the trial court of the missed appeali l`he dissent goes on to discuss what the trial court might have done
with this information. Because the focus of this case is on the fact that the DUI second was
subsequently dismissed and because the discussion of what the trial court would have done with the
information of a missed appeal calls for speculation, the decision in this case cannot be based on that
argument

2 At oral argument, the Attorney General argued that the term "previously unknown or
unavailable" evidence envisioned evidence that actually existed at the time of trial but was just either
unknown or unavailable We reject this very limited interpretation lt appears that the legislative
drafters intended a more expansive read as they referred often to "recanted testimony" or "confessions”
as the evidence on which a writ might be based Because it is not unusual for a recantation or a
confession to be made after the trial, the evidence cannot logically be limited to only that evidence that
actually existed at the time of trial.

_4.,

The purposes of an allegation in a warrant or indictment that an accused
has been previously convicted of a similar offense are to put him on notice
that proof of his prior conviction will be introduced in evidence, and to
permit the imposition of a heavier punishment if the second or subsequent
offense is proved For the heavier punishment to be imposed by the jury
or the court trying the case without a jury, "the prior offense must be
charged and proven."

Calfee v. Comrnonwealth 2l5 Va. 253, 254-»55, 208 S.E.Zd 740, 74l-42 (1974) (quoting
Cornrnonvvealth v. Ellett, 174 `Va. 403, 409, 413, 4 S.E£d 762, 764, 766 (]1939)) (decided under a prior
statute). Thus, for a person to be guilty of the Class 6 felony, the Cornmonwealth must prove that the
defendant was previously convicted of DUI on at least two prior occasions

"‘ {T]he primary objective of statutory construction is to ascertain and give
effect to legislative intent."’ Conger v. Barrett, 280 Vau 627, 63(), 702
S.E.Zd l l7, l 18 (2010) (alteration in original) (quoting Turner v.
Comrnonwealth, 226 Va. 456, 459, 309 S.E.Zd 337, 338 (1983)), "‘When
the language of a statute is unambiguous, we are bound by the plain
meaning of that language."’ Cornrnonwealth v. Morris, 281 Va. 70, 76,
705 S.E.Zd 5(}3, 505 (ZOl l) (quoting Convers v, Martial Arts World of
Richrnond lnc., 273 `Va. 96, l04, 639 S.E.Zd 174, l78 (2007)). And "‘{i}f
a statute is subj ect to more than one interpretation, we must apply the
interpretation that will carry out the legislative intent behind the statute
LC_L (quoting Conyers, 27 3 Va. at l04, 639 S.E,Zd at 178).

 

737

Commonwealth v. Amerson 28i Va. 414, 418-19, 706 S.E.Zd 879, 882-83 (201 l). "fhe language of
Code § 182-270 is unambiguous and clearly speaks in terms of convictions A conviction is "[t]he act
or process of judicially finding someone guilty of a crime; the state of having been proved guilty[;l [t]he
judgment (as by a jury verdict) that a person is guilty of a crirne." Blacl271 Va. 474, 479, 628 S.E.Zd 358, 36l (2006)..

Therefore, if the April 26, 2004 misdemeanor DUI conviction had been appealed to the circuit court for
,7-

a trial de rtovo, the certified copy of the general district court’s conviction would not have been valid
proof of a prior misdemeanor DUl conviction §ge_ Preston v. Comrnonwealth, 14 Vat App. 7 3 l , 7 33,
419 S.E.2d 238, 290 (l992).

lt is undisputed that Conley instructed his counsel in the general district court proceeding to
appeal - and that Conley’s counsel never pursued this appeal. Consequently, even though Conley
sought an appeal to the circuit court, Conley’s misdemeanor DUl conviction in the general district court
became final when the ten-day appeal period expired

lndced, the April 26, 2004 misdemeanor DUl conviction became final weeks before Conley was
even indicted for felony DUl, third offense, on June l, 2004. "l`hus, the fact that this misdemeanor DUl
conviction had not been appealed (contrary to Conley’s instructions) could have been discovered before
Conley’s felony DUl trial even occurred on lurie 28, 2004. Certainly, the failure to appeal the
misdemeanor DUl conviction could have been discovered and communicated to the trial court at
Conley’s felony DUI trial ~ or when Conley vv'as sentenced months later, on Novernher 9, 2004, or at
any time during the next tvventy-one days that the trial court retained jurisdiction, §_e§ Rule l:l.

However, the trial court was never informed that the April 26, 2004 misdemeanor DUl
conviction should have been ~ but was not ~ appealed to the circuit court for a trial de novo. Finding
that Conley had a pair of valid prior misdemeanor DUl convictions, the trial court convicted Conley of
felony DUL third offense

On Septeinber l4, 2005 - nearly a year after the trial court lost jurisdiction over the felony DUl
charge ~ Conley filed a petition for a writ of habeas corpus alleging that he had been denied his right to
appeal the April 26, 2004 misdemeanor D`Ul conviction through the inaction of his counsel in the
general district court. On january 9, 2006, the Conimonwealth conceded that Conley had been denied
his right to appeal due to the ineffective assistance of counsel, and the Supreme Court granted Conley a
writ of habeas corpus on l\/larch .'Sl , 2006. 'l`he Supreme Court restored Conley’s right to appeal his

April 26, 2004 misdemeanor DUl conviction, and Conley appealed to the circuit court for a trial
-g_

de novo. On february 25, 2010, the circuit court granted Conley’s motion to dismiss this misdemeanor
Dlll charge on speedy trial grounds

ln his petition for a writ of actual innocence, Conley does not allege or establish that he could not
have discovered the failure to appeal the April 26, 2004 misdemeanor Dlll conviction in time to raise
that fact to the trial court’s attention. Moreover, Conley does not allege or establish that he was unable
to pursue a delayed appeal through habeas corpus relief during the many months that the trial court
exercised jurisdiction over the felony DUl charge

ll. ANALYsis
A. REQUIREMENTS ro OBTAIN A `WRrr or ACTUAL INNOCENCE

A petitioner seeking a writ of actual innocence faces a high burden of proof 'l`he General

Assembly requires that petitions for writs of actual innocence:

shall allege categorically and with specificity, under oath, all of the
following (i) the crime for which the petitioner was convicted, and that
such conviction was upon a plea of not guilty/g (ii) that the petitioner is
actually innocent of the crime for which he was convicted; (iii) an exact
description of the previously unknown or unavailable evidence supporting
the allegation of innocence; (iv) that such evidence was previously
uril273 Va. 3 l5, BZl-ZZB o4l S.E.Zd 48(), 484 (2007);
Caroitcher v. Cornrnonwealthi 273 Va. 335, 343-44, 64l S.E.Zd 486, 49l (2007).

l. 'i`he Nature of`Actual innocence

Given that "{a]ctual innocence means factual innocence, not mere legal insufficiency,"  
L_§J_'ii_ikted States, 523 U.S. 6l4, 6l 5 (l998), "the General Assembly intended to provide relief [under the
Virginia actual innocence statutes] only to those individuals who can establish that they did not, as a
matter of fact, commit the crimes for which they were convicted." Ca@itcher, 273 Va. at 345, 641
S,E.Qd at 492. A writ of actual innocence is available only when a petitioner "affirrnatively prov[es] in
court that he is innocent" of the crime for which he was convicted, Wilson v. Cornmonwealth, 54 Va.
App. 631, 642-43, 6Sl S.E.Zd 74, 80 (2009), and a petitioner cannot rely solely on legal effects or
interpretations in satisfying this burden §e_,e In re Newrnan, 44 `Va. App. l46, 148, 603 S.E,Zd 654, 655
{2GG4).

"l`he General Assenibly created the writ of actual innocence to provide limited relief from the
constraints of Rule l:l, which provides that all final judgments and orders "shall remain under the
control of the trial court and subj ect to be rnodified, vacatedi or suspended for twenty-one days after the
date of entry, and no longer," "l`he General Assembly recognized that affirmative evidence of a person’s
actual innocence sometimes comes to light long after the trial court relinquishes _iurisdiction. However,
the General Assernbly also placed the burden on the petitioner for a writ of actual innocence to establish
that the previously unknown or unavailable evidence "could not be discovered or obtained prior to the
trial court’s loss of jurisdiction." in re Adarns, 44 Vat App. 266, 267, 604 S.E.Zd 746 (2004).

For the purpose of writs of actual innocence, therefore, the General Assernbly’s intent is clear.
Writs of actual innocence should be based on the presentation of newly discovered affirmative evidence
of irmocence, C@itcher, 273 Va. at 345, 64l S.E.Zd at 492 »~ not on the “retroactive interpretation and

application of the legal effect of decisions of law."" in re Rhodes, 44 Va, Apnr 145 l5-l6, 692 S.E.Zd
_1@_

408, 409 (2004). if such affirmative evidence of innocence is in any way available to a defendant or the
defendant’s trial attorney, then that evidence cannot later be used to support the issuance of a writ of
actual innocence §§ Code § 192-327 .l l(A)(iii) (requiring that the newly discovered evidence be
"previously unknown or unavailable to the petitioner or his trial attorney of record at the time the
conviction became final in the circuit court") (ernphasis added).
2. The Required "Exercise of Diligence"

Under the statutory test enacted by the General Assernbly for determining actual innocence, the
previously unknown or undiscoverable evidence must have been unavailable to the petitioner or to the
petitioner’s trial attorney Code § l9.2-32'7.l l(A)(ii). 'l`hus, this Court must examine the diligence of
both the petitioner and the petitioner’s trial attorney of record when this Court considers whether a writ
of actual innocence should be granted Code § 19.2-327.1 l(A)(vi). lf the newly discovered evidence
was available to the petitioner, or to the petitioner’s trial attorney, or to both, then the petitioner fails to
satisfy the General Assernblyf’s requirement of exercising diligence in order to obtain a writ of actual
innocence in short, both the petitioner and his trial attorney must exercise diligence in bringing any
factual problems of which they are aware (or should be aware) to the attention of the trial court - and at
least making the trial court aware of them

"fhe Supreme Court of Virginia has defined "diligence" as "‘devoted and painstaking application
to accomplish an undertaking,"’ and has noted that the use of the noun "diligence" is often associated
with the legal concept of "due diligence,” Dennis v. .Jones, 240 Va. l2, l9, 393 S.E.Zd 390, 393 (390)
(quoting Webster’s "l`hird New international Dictionarv 633 (1981)). "Due diligence" is "{sluch a
measure of prudence, activity, or assiduity, as is properly to be expected frorn, and ordinarily exercised
by, a reasonable and prudent man under the particular circumstances; not measured by any absolute
standard, but depending on the relative facts of the special case." S"l`B l\/larketing Corp. v. Zolfaohari,
240 Va.. 140, i44, 393 S.E.Zd 394, 397 (l990). Although due diligence does not "require that every

59

possibility, no rnater how rernote, be exhausted, due diligence does require "a good faith, reasonable

_}1_

effort" by a litigant McDonnough v. Cornmonwealth, 25 `Va. App. 120, l29, 436 S.E.Zd 570, 574
(l 997).

While there is apparently no published caselaw specifically discussing "the exercise of
diligence" requirement enacted by the General Assernbly for petitions for writs of actual innocence
based on newly discovered, non~biological evidence, the "reasonable diligence" standard for motions for
a new trial based on after-discovered evidence perhaps is instructive here Under this standard, "‘a party
who seel209 Va. 602, 609,

leo S.E.Zd 248, 253 (1!969) (quoting Fulcher v. Whitlow, 298 Va. 34, 38, l55 S.E. 362, 365). "‘["l`]he
burden is on the mover to show to the court that he has exercised due or reasonable diligence to
ascertain relevant facts before trial, and that such diligence did not reveal the existence of, nor show the
probability of the existence of, the evidence now relied upon."’ Orndorff v. Cornrnonwealth, 27l Va.
436, 592, (20@6) (quoting lvlason v, Conirnon‘w~'ealth, l54 Va. 890, 894-95, i53 S.E. 684, 685 (1930)).
Furtherrnore, "{ilt is not sufficient to say that the evidence could not have been discovered by the use of
due diligence. The applicant for a new trial must set forth in affidavits facts showing what his efforts
were to obtain the evidence and explaining why he was prevented from securing it." n, 269 Va. at
609, 166 S¢E.Zd at 253 (internal quotation marks and citation ornitted).

Unlike the granting of a motion for a new trial, the issuance of a vvrit of actual innocence does
not rnerely order a new trial, but instead vacates a conviction upon a finding that no rational factfinder
could have found the petitioner guilty beyond a reasonable doubt A declaration of actual innocence is
extraordinary relief §5;§ Burl612 F.3d 270, 282 (4th Cir. 20l0)

( explaining that the actual innocence standard is not satisfied when a petitioner shows that he is legally -
but not factually ~ innocent).

Conley’s reliance on consequences subsequent to the Supreme Court”s decision of law cannot

cure the fact that he simply did not exercise the diligence required under the actual innocence statute

when the felony DUl charge was still within the trial court’s jurisdiction The failure to appeal the April

4 'l`he circuit court’s february 25, 20l0 dismissal of the second misdemeanor Dlll charge
resulted front Conley’s delayed appeal of that matter to the circuit court ”l`his delayed appeal was
available to Conley only through the Supreme Court’s decision to grant Conley habeas corpus relief
Therefore, the events forming the basis for Conley’s claim of actual innocence flow entirely from the
Supreme Court’s decision of law that Conley had been denied his right to appeal the April 26, 2004
misdemeanor conviction due to the inaction of his counsel in the general district courtt

_13-

26, 20@4 misdemeanor DUl conviction could have been discovered by Conley or by Conley’s trial
attorney representing him on the felony third-offense DUI charge, but apparently was not ever presented
to the trial court in this case.§ Conley has not presented any evidence that he alerted the trial court that
he tried to appeal the second DUI conviction in addition, he did not file a habeas corpus petition during
the many months that this matter was before the trial court. l`herefore, in rny view, Conley has failed to
satisfy the clear requirement established by the General Assernbly for "the exercise of diligence” in the
trial court.
Z. The importance of Exercising Dili,2009 U.S. Dist. LEXIS
23447, at *27-28 (E.D.N.Y. l\/iar. 23, 2@09) (finding that the petitioner was procedurally barred from
raising an actual innocence claim under the federal standard due to his lack of diligence at trial) (citing
C'arvey v. Duncan, 485 F‘Bd 709, 7l9 (Znd Cir. 2907)). lt was incumbent upon Coz'zley, either himself or
through his trial attorney, to discover and bring the failure to appeal the second misdemeanor DUI
conviction to the trial court’s attention so that the trial court could even have the opportunity to act. Qf_.
Weidrnan v. Babcocl